     Case 2:18-cv-00900-WBS-JDP Document 221 Filed 12/07/20 Page 1 of 2


 1   Bret A. Stone       SBN 190161 BStone@PaladinLaw.com
     Brian R. Paget      SBN 168694 BPaget@PaladinLaw.com
 2   Melanie A. Mariotti SBN 309000 MMariotti@PaladinLaw.com
     PALADIN LAW GROUP® LLP
 3   220 W. Gutierrez Street
     Santa Barbara, CA 93101
 4   Telephone: (805) 898-9700
     Facsimile:     (805) 852-2495
 5
     Special Assistant City Attorneys
 6   for the City of West Sacramento

 7   Counsel for Plaintiffs City of West Sacramento,
     California, and People of the State of California
 8

 9                                    UNITED STATES DISTRICT COURT

10                          FOR THE EASTERN DISTRICT OF CALIFORNIA

11
     CITY OF WEST SACRAMENTO,                            Case No. 2:18-cv-00900-WBS-EFB
12   CALIFORNIA; and PEOPLE OF THE
     STATE OF CALIFORNIA,                                ORDER ON PLAINTIFFS’ EX PARTE
13                                                       APPLICATION TO SHORTEN TIME FOR
                        Plaintiffs,                      PLAINTIFFS’ MOTION FOR
14                                                       CLARIFICATION OR, IN THE
                       v.                                ALTERNATIVE, RECONSIDERATION OF
15                                                       PLAINTIFFS’ SECOND MOTION FOR
     R AND L BUSINESS MANAGEMENT, a                      PARTIAL SUMMARY JUDGMENT
16   California corporation, f/k/a STOCKTON
     PLATING, INC., d/b/a CAPITOL
17   PLATING, INC., a/k/a CAPITOL                        Judge William B. Shubb
     PLATING, a/k/a CAPITAL PLATING;
18   CAPITOL PLATING, INC., a dissolved                  Action filed: April 12, 2018
     California corporation; et al.,                     Trial date: March 9, 2021
19
                        Defendants.
20

21
     AND RELATED COUNTERCLAIMS,
22   CROSS-CLAIMS, AND THIRD-PARTY
     CLAIMS.
23

24

25

26

27

28


           ORDER ON PLAINTIFFS’ EX PARTE APPLICATION TO SHORTEN TIME FOR THE MOTION FOR
                    CLARIFICATION OR, IN THE ALTERNATIVE, RECONSIDERATION
     Case 2:18-cv-00900-WBS-JDP Document 221 Filed 12/07/20 Page 2 of 2


 1         For the good cause shown, the Court GRANTS Plaintiffs’ Ex Parte Application to Shorten
 2   Time for Plaintiffs’ Motion for Clarification or, in the alternative, Reconsideration. The scheduled
 3   hearing date of January 25, 2021 is ADVANCED to Monday, December 14, 2020 at 1:30 p.m.
 4   Any response to the Motion must be filed by Thursday, December 10, 2020.
 5

 6   IT IS SO ORDERED.
 7
           Dated: December 7, 2020
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                             -2-                           2:18-cv-00900-WBS-EFB
      [PROPOSED] ORDER ON PLAINTIFFS’ EX PARTE APPLICATION TO SHORTEN TIME ON THE MOTION
                  FOR CLARIFICATION OR, IN THE ALTERNATIVE, RECONSIDERATION
